943 So.2d 1015 (2006)
James S. PENDERGRAFT, IV, M.D., Petitioner,
v.
DEPARTMENT OF HEALTH, Respondent.
No. 1D06-4344.
District Court of Appeal of Florida, First District.
December 14, 2006.
Kathryn L. Kasprzak of Fowler White Boggs, Banker, P.A. Orlando and Kenneth J. Metzger, Tallahassee, for Petitioner.
*1016 Timothy M. Cerio, General Counsel, and Mari Presley, Deputy General Counsel, Department of Health, Prosecution Services Unit, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Broyles v. State, Dep't of Health, 776 So.2d 340 (Fla. 1st DCA 2001).
KAHN, HAWKES and THOMAS, JJ., concur.